Citation Nr: 9923115	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from December 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's attempt to 
reopen his claim of service connection for bilateral hearing 
loss.

In April 1999, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.

FINDINGS OF FACT

1.  In an unappealed decision of October 1995, the RO denied 
the veteran's claim for service connection for hearing loss.

2.  The veteran has submitted evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

1.  The October 1995 rating decision is final; however, the 
veteran has submitted new and material evidence requiring the 
claim for service connection for bilateral hearing loss to be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1998).

2.  The veteran's claim for service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for bilateral 
hearing loss was denied in an October 1995 rating decision.  
The decision was based primarily on the fact that the veteran 
did not have a diagnosis of current hearing loss and no 
chronic ear pathology in service.  The veteran did not appeal 
this decision, but attempted to reopen the claim in March 
1998.  The RO issued a denial in April 1998 after an 
audiology report was submitted.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  The law provides that a notice of disagreement (NOD) 
must be filed within one year from the date of mailing of 
notice of the result of an RO's determination in order to 
initiate an appeal of the determination.  38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991).  If no NOD is filed within the 
prescribed period, the determination becomes final.  
38 U.S.C.A. § 7105(c).  As the veteran in this case did not 
file a NOD with the RO's October 1995 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by the VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  In order to reopen a claim, the 
evidence submitted must be both new and material.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir 1998).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Elkins v. West, No. 97-1534, slip op. (U.S. App. 
Feb. 17, 1999); Winters v. West, No. 97-2180, slip op. (U.S. 
App. Feb. 17, 1999).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  If the claim 
is well grounded, the duty to assist must be fulfilled and 
then the claim is evaluated on the merits.  Id.

The rating decision of October 1995 which denied the 
veteran's claim for service connection for hearing loss is 
final and was the last disposition in which the claim was 
finally disallowed on any basis.  The relevant evidence at 
the time consisted of the veteran's service medical records, 
VA examination dated May 1995, VA Form 21-4138, Statement in 
Support of Claim received April 1995 with attached audiogram 
dated November 1989, and correspondence received from Senator 
Mike DeWine dated May 1995 with attachments received May 
1995.  Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
October 1995 rating decision.  

Since that rating decision, the veteran submitted previously 
considered service medical records, and an audiogram from 
Akron Hearing Health dated March 1998 confirming hearing 
loss.  The Board finds that the Akron Hearing Health 
audiogram to be new, as it was not of record at the time of 
the October 1995 rating decision and not cumulative of any 
other evidence at that time.  In addition, as this report 
shows current hearing loss not previously reported, it is 
probative of the central issue in this case.  Accordingly, 
the Board finds that new and material evidence has been 
submitted since October 1995 rating decision, and thus, the 
claim for service connection for hearing loss must be 
reopened.  

The Board also finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  
Evidence shows that the veteran was exposed to hazardous 
noise during service.  Having submitted a well grounded 
claim, the VA has a duty to assist the veteran in its 
development.  See 38 U.S.C.A. § 5107(b). 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened and found to be well-
grounded.  To this extent, the appeal is granted.


REMAND

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure during service.  In his 
December 1998 RO hearing and again in his April 1999 Travel 
Board hearing the veteran referred to a November 1989 
audiogram performed while in service which indicated that the 
veteran was "routinely exposed to hazardous noise", but 
which also showed normal bilateral hearing.  Service medical 
records show normal hearing upon separation in 1991.  Post-
service medical records indicate that the veteran's last VA 
examination was in May 1995 which showed normal hearing 
bilaterally.  The veteran submitted an audiometric evaluation 
from Akron Hearing Health dated March 1998 which showed 
significant hearing loss.  

The Board finds that additional medical development is 
necessary.  A VA audiology examination is warranted for the 
purpose of affirming the nature of any hearing loss that is 
present. 

Accordingly, the case is hereby REMANDED to the RO for the 
following::

1.  The veteran should be scheduled for a 
special VA audiology examination for the 
purpose of determining the veteran's 
bilateral hearing acuity and the nature 
and etiololgy of hearing loss that is 
present.  The claims file should be made 
available to the examiner for review, 
particularly the report from the Akron 
Hearing Health facility.  The examiner is 
to comment on the findings made in the 
report, if there be a significant 
variation between them and the VA 
examination.  Any indicated special 
studies and tests are to be accomplished.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

2.  The examiner is requested to review 
the claims folder, including the service 
medical records, post-service VA and 
private medical records, and all records 
and letters and to offer an opinion as to 
whether it is as least likely as not that 
any hearing loss that may be present is 
related to acoustic trauma.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










